UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One): [X] Form 10-K[] Form 20-F[] Form 11-K[] Form 10-Q [] Form 10-D [] Form N-SAR[] Form N-CSR For Period Ended: December 25, 2011 [] Transition Report on Form 10-K [] Transition Report on Form 20-F [] Transition Report on Form 11-K [] Transition Report on Form 10-Q [] Transition Report on Form N-SAR For the Transition Period Ended: Read attached instruction sheet before preparing form.Please print or type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION American Restaurant Concepts, Inc. Full Name of Registrant Former Name if Applicable 12763 Clear Springs Drive Address of Principal Executive Office (Street and Number) Jacksonville, Florida 32225 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) [ X ](a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [ X ](b)Thesubject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and [ ](c)The accountant’s statement or other exhibit required by Rule 12b-25(c) has beenattached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D,N-SAR or N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach Extra Sheets if Needed) As more fully described in its Current Report on Form 8-K filed with the SEC on March 23, 2012, the Company dismissed W. T. Uniack & Co., CPAs P.C. as its independent accountant on March 16, 2012 and on March 16, 2012 engaged M&K CPAS, PLLC (M&K CPAS) to serve as its independent accountant.Management of the Company has been working diligently with M&K CPAS on the transition.However, the change in accountants necessitated a significant amount of effort in providing the necessary financial data and other documents and information to M&K CPAS.This delayed management’s preparation of the Annual Report on Form 10-K which, in turn, delayed M&K CPAS’ review thereof.The Company’s expects to file its Annual Report on Form 10-K on or before the 15th calendar day following the prescribed due date. PART IV OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification. Michael Rosenberger 904 741-5500 (Name) (Area Code)(Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s).[ X ] Yes [ ] No (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [] Yes [ X ] No If so, attach an explanation of the anticipated change, both normatively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. American Restaurant Concepts, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:March 27, 2012 By: /s/ Michael Rosenberger Michael Rosenberger Chief Executive Officer INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative.The name and title of the person signing the form shall be typed or printed beneath the signature.If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative's authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001).
